DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
2.	Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of a new ground of rejection. Accordingly, the rejection of claims 1, 3-6, 9-11, 14-17 and 19-20 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kumamoto et al. (US 8,221,911) has been withdrawn; and, the rejection of claims 2 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumamoto et al. (US 8,221,911) as applied to claims 1 and 10 above, and further in view of Broman et al. (US 6,555,267) has been withdrawn.

Response to Amendment
	This is in response to the Amendment filed 1 October 2020.

(Previous) DETAILED ACTION
Claim Rejections - 35 USC § 102
3.	The rejection of claims 1, 3-6, 9-11, 14-17 and 19-20 under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kumamoto et al. (US 8,221,911) has been withdrawn in view of Applicants’ Amendment.

Claim Rejections - 35 USC § 103
4.	The rejection of claims 2 and 13 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumamoto et al. (US 8,221,911) as applied to claims 1 and 10 above, and further in view of Broman et al. (US 6,555,267) has been withdrawn in view of Applicants’ Amendment.

(New) DETAILED ACTION
Claim Rejections - 35 USC § 103
5.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

s 1, 3-6, 9-11, 14-17 and 20  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumamoto et al. (US 8,221,911) in view of WO 2011/126363 (hereafter WO ‘363).
Claim 1: Kumamoto et al. in Figures 1-4 disclose a redox flow battery (100) stack (1) comprising: 
flow frames (212)(col. 1: 56-col. 2: 29); 
flow plates (211) arranged inside the flow frames (212) (col. 1: 56-col. 2: 29);
ion exchange membranes (103)(col. 1: 31-34) arranged between the flow plates (211) and forming a cavity for accommodating electrolyte with the flow plate (211) (col. 1: 56-col. 2: 29); and 
electrodes (104, 105) arranged inside the cavity (col. 1: 56-col. 2: 29);  
wherein, two groups of flow ports are provided on the sides of the flow frame (212), each group of flow ports comprises: a liquid inlet and a liquid outlet, and the liquid inlet and the liquid outlet in each group of flow ports are provided in the manner of one-to-one correspondence and are interconnected with a corresponding cavity (col. 2: 1-21); 
the redox flow battery stack further comprises: 
electrolyte pipelines (220, 221, 222, 223) , the liquid inlet and the liquid outlet in each group of flow ports respectively have a corresponding electrolyte pipeline and interconnect with the corresponding electrolyte pipeline. See also entire document.

WO ‘363 discloses a membrane stack for a membrane based process such as redox flow batteries. Further, WO ‘363 in Figure 2B (page 8, line 60 through page 9, line 11) discloses a first liquid inlet (28) and first liquid outlet (32) port of a first flow port arranged on two opposite sides of a flow frame, and a second liquid inlet (36) and second liquid outlet (40) of a second flow port are arranged on another two opposite of the flow frame (see, e.g. page 2, lines 5-8; page 4, lines 26-35; page 5, lines 5-16; page 5, line 17 through page 6, line 24; page 7, line 10 through page 8, line 2; page 9, line 1 through page 10, line 7; page 7, lines 23-26; page 14, lines 1-9; Figures 2A-2B, 3A-3c and 4A-4B). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the redox flow battery of Kumamoto et al. by incorporating the liquid inlet and outlet ports of WO ‘363.
One having ordinary skill in the art would have been motivated to make the modification to provide a membrane stack for membrane based process, wherein these process would have been operated more efficiently (page 1, lines 29-31); to provide supply and discharge means from a side of the membrane stack that would have minimized overall flow resistances over the stack and/or internal leakage (page 5, 
Claim 3:	 The rejection of claim 3 is as set forth above in claim 1 wherein Kumamoto et al. further disclose that the electrolyte pipeline comprises: 
a main pipeline (220, 221, 222, 223), interconnected with a container storing the electrolyte; and 
a branch pipeline, arranged between the main pipeline and the flow port of the flow frame (212). 

    PNG
    media_image1.png
    412
    741
    media_image1.png
    Greyscale


Claim 4: 	The rejection of claim 4 is as set forth above in claim 1 wherein Kumamoto et al. further disclose that electrolyte pipeline comprises a plurality of 
Claim 5: 	The rejection of claim 5 is as set forth above in claim 1 wherein Kumamoto et al. further disclose that the main pipeline is a rigid pipeline. 
Claim 6: 	The rejection of 6 is as set forth above in claim 1 wherein Kumamoto et al. further  disclose that the branch pipeline is a rigid pipeline. 
Claim 9: 	The rejection of claim 9 is as set forth above in claim 1 wherein Kumamoto et al. in Figure 1 further disclose that the axis of the liquid inlet and the axis of the liquid outlet are parallel to each other. 
Claim 10: Kumamoto et al.  in Figures 1-4 disclose a redox flow battery system, comprising a redox flow battery (100) stack (1), an electrolyte container (101, 102) and a pump (108, 111), the electrolyte container is interconnected with the flow frame (212) of the redox flow battery stack through the pump (108, 111), wherein, the redox flow battery stack comprises: 
flow frames (212)(col. 1: 56-col. 2: 29); 
flow plates (211) arranged inside the flow frames (212) (col. 1: 56-col. 2: 29);
ion exchange membranes (4)(col. 1: 31-34) arranged between the flow plates (211) and forming a cavity for accommodating electrolyte with the flow plate (211) (col. 1: 56-col. 2: 29); and 
electrodes (3) arranged inside the cavity (col. 1: 56-col. 2: 29);  

the redox flow battery stack further comprises: 
electrolyte pipelines (220, 221, 222, 223), the liquid inlet and the liquid outlet in each group of flow ports respectively have a corresponding electrolyte pipeline and interconnect with the corresponding electrolyte pipeline. See also entire document.
Kumamoto et al. do not disclose a first liquid inlet and first liquid outlet port of a first flow port arranged on two opposite sides of the flow frame, and a second liquid inlet and second liquid outlet of a second flow port are arranged on another two opposite of the flow frame.
WO ‘363 discloses a membrane stack for a membrane based process such as redox flow batteries. Further, WO ‘363 in Figure 2B (page 8, line 60 through page 9, line 11) discloses a first liquid inlet (28) and first liquid outlet (32) port of a first flow port arranged on two opposite sides of a flow frame, and a second liquid inlet (36) and second liquid outlet (40) of a second flow port are arranged on another two opposite of the flow frame (see, e.g. page 2, lines 5-8; page 4, lines 26-35; page 5, lines 5-16; page 5, line 17 through page 6, line 24; page 7, line 10 through page 8, line 2; page 9, 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the redox flow battery of Kumamoto et al. by incorporating the liquid inlet and outlet ports of WO ‘363.
One having ordinary skill in the art would have been motivated to make the modification to provide a membrane stack for membrane based process, wherein these process would have been operated more efficiently (page 1, lines 29-31); to provide supply and discharge means from a side of the membrane stack that would have minimized overall flow resistances over the stack and/or internal leakage (page 5, lines 17-25); and to provide fluid from the side of the membrane stack such that no separate distribution channels or distribution system  is required, thus achieving a reduction of electrolyte leakage (page 6: 25 through page 7, line 9).
Claim 11: 	The rejection of claim 11 is as set forth above in claim 10 wherein Kumamoto et al. in Figure 3 further disclose that the redox flow battery system is an all-vanadium redox flow battery system (col. 1: 28-55). 
Claim 14: 	The rejection of claim 14 is as set forth above in claim 1 as set forth above in claim 1 wherein Kumamoto et al. further disclose that the electrolyte pipeline comprises: 
a main pipeline (220, 221, 222, 223), interconnected with a container storing the electrolyte; and 


    PNG
    media_image1.png
    412
    741
    media_image1.png
    Greyscale


Claim 15:	 The rejection of claim 15 is as set forth above in claim 10 wherein Kumamoto et al. further disclose that electrolyte pipeline comprises a plurality of branch pipelines, all of which are parallel to each other, and the distance between the branch pipelines is equal to that between the flow frames. 
Claim 16: 	The rejection of claim 16 is as set forth above in claim 10 wherein Kumamoto et al. further disclose that the main pipeline is a rigid pipeline. 
Claim 17: 	The rejection of claim 17 is as set forth above in claim 10 wherein Kumamoto et al. further disclose that the branch pipeline is a rigid pipeline. 
Claim 20: 	The rejection of claim 20 is as set forth above in claim 10 wherein Kumamoto et al. in Figure 1 further disclose that the axis of the liquid inlet and the axis of the liquid outlet are parallel to each other. 

7.	Claims 2 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumamoto et al. (US 8,221,911) in view of WO 2011/126363 (hereafter WO ‘363) as applied to claims 1 and 10 above, and further in view of Broman et al. (US 6,555,267).
Kumamoto et al. and WO ‘363 are as applied, argued, and disclosed above, and incorporated herein.
Claims 2 and 13: 	The Kumamoto et al. combination does not disclose sealing elements arranged at the connection position between the liquid inlet and the liquid outlet in each group of flow ports and the corresponding electrolyte pipelines. 
Broman et al. disclose sealing elements arranged at the connection position between the liquid inlet and the liquid outlet in each group of flow ports and the corresponding electrolyte pipelines (col. 1: 41-51, col. 3: 19-24, col. 7: 15-18, col. 8: 5-9).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the stack of the Kumamoto et al. combination by incorporating the sealing elements of Broman et al.
.

8.	Claims 7, 12 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kumamoto et al. (US 8,221,911) in view of WO 2011/126363 (hereafter WO ‘363) as applied to claim 1 and 10 above, and further in view of Vincent et al. (US 20120164498).
Kumamoto et al. and WO ‘363 are as applied, argued, and disclosed above, and incorporated herein.
	Claims 7, 12 and 18: 		The Kumamoto et al. combination does not disclose that the main pipeline and/or the branch pipeline are bent. 
Vincent et al. in Figure 1 disclose that the main pipeline (122) is bent (i.e. as shown in Figure 1, main pipeline 122 is bent in the vertical direction prior to branching in branched pipelines). See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the main pipeline to the Kumamoto et al. combination by incorporating the bent main pipeline of Vincent et al.
One having ordinary skill in the art would have been motivated to make the modification to provide  a redox flow battery system that may be scalable without significantly altering existing system components (abstract).

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290.  The examiner can normally be reached on 7-4:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Thomas H. Parsons/Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729